DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed November 10, 2020 are acknowledged. Claims 1, 3, 11 and 13 are amended. Claim 12 is cancelled. Claims 1-11 and 13-20 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 11, and therefore dependent claims 2-10, and 12-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 state that aging occur at a temperature below the Ti3Al transition temperature, wherein “the temperature below the Ti3Al transition temperature is at least 400C”. Language cannot be found in the originally filed disclosure describing this range, such that aging occurs at a temperature of at least 400C.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11, and therefore dependent claims 2-10, and 12-20, respectively are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1 and 11, it is unclear what the transition temperature for Ti3Al refers to. One of ordinary skill in the art would appreciate that a transition temperature for a titanium alloy refers to the temperature wherein the microstructure changes from the alpha phase (hcp) to the beta phase (bcc), and thus also referred to as the beta transus or beta transition temperature. It is unclear however if the ‘transition temperature’ for Ti3Al similarly refers to a phase (crystal structure) change for Ti3Al. One of ordinary skill in the art would appreciate the Ti3Al (α2) phase to be hcp and this crystal structure to be stable up to temperatures about 1200°C depending on composition, as per the Ti-Al binary phase diagram. It would be unclear to one of ordinary skill in the art which temperature or temperature range represents a Ti3Al transition temperature, and therefore it would be unclear to one of ordinary skill in the art what the metes and bounds of below the Ti3Al transition temperature refers to. The specification states wherein “during aging…heated to just below the transition temperature of Ti3Al…precipitates of the Ti3Al moves into the solution matrix and settles along the grain boundaries…increases the strength and hardness” [0038]. One of ordinary skill in the art would be able to ascertain from the disclosure therefore, and it is the Examiner’s position as well, that the Ti3Al transition temperature is the Ti3Al solvus temperature, such that below the solvus temperature, TI3Al is precipitated out of solution and thus is consistent with what one of ordinary skill in the art would consider the aging process of a titanium alloy to encompass. To be clear however, while the claim terms are read in light of the specification, the claim term “Ti3Al transition temperature” is not explicitly defined by, or given a special definition, in the specification. The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach (In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 

Claim Interpretation
	Regarding Claim 1, and to make the record clear, the previous term “Ti3Al solution temperature” of step (f) of Claim 1 and 11 has been amended to be replaced by “Ti3Al transition temperature”. In the previous office action, mailed July 10, 2020, it was stated that it was the Examiner’s position that one of ordinary skill in the art would appreciate that ‘the solvus temperature of the α-β titanium alloy’ (see Claim 1 and 11, step d) be equivalent to the Ti3Al solvus temperature as per the temperature ranges disclosed in Claim 2 and previous (now cancelled) Claim 12, which clearly denotes/denoted the Ti3Al solvus temperature range (rather than just below the beta transus temperature range). It was previously stated that it was unclear if the solvus temperature and Ti3Al solution temperature were intended to designate different temperatures or not because of the inconsistent terminology to describe what the Examiner interpreted to be the same and equivalent temperatures (per the limitations of Claim 2 and 12, respectively). For Claim 1, the Examiner maintains the same interpretation such that the solvus temperature of the α-β titanium alloy and the Ti3Al transition (or solution) temperatures are equivalents (see above explanation in 112b as well), such that the claims have been interpreted to mean “(d) solution heat treating…just below the Ti3Al solvus temperature of the α-β titanium alloy” and “(f) aging…to a temperature below the Ti3Al solvus temperature of the α-β titanium alloy”, and such that the terminology is consistent. To be clear, dependent Claim 2 requires the solution heat treating step which occurs just below the ‘solvus temperature of the α-β Ti alloy’ to be 425-550C. One of ordinary skill in the art would recognize that given this temperature range, the Claim 1 must be referring to the Ti3Al solvus temperature when using the term ‘solvus temperature of the α-β Ti alloy’. To be clear, one of ordinary skill in the art would understand the temperature, wherein just below thereof the composition is in solution with both the beta and the alpha phase, to be the beta transus temperature. Those of ordinary skill in the art would appreciate this temperature to be about 970C for Ti-64, not 425-550C. It is well known in the art of 
Regarding Claim 11, and to make the record clear, because Claim 12 has been cancelled, the Examiner interprets that one of ordinary skill in the art would appreciate, by the broadest most reasonable interpretation, that the “solvus temperature of the α-β titanium” alloy in Claim 11 refer to the beta transus temperature, such that solution heat treating just below this temperature, the titanium alloy may be quenched from α-β two phase field. One of ordinary skill in the art would appreciate that it is typical, well-known and practiced in the art to solution heat treat an alpha-beta titanium alloy just below the beta transus temperature prior to quenching. Absent further limitation to the temperature range of the solution heat treatment, one of ordinary skill in the art would interpret that the “solvus temperature of the α-β Ti alloy’ be the beta transus temperature, and therefore not equivalent to the Ti3Al transition (or solution), or Ti3Al solvus, temperature. To be clear, the Examiner interprets Claim 11 wherein the “(f) aging…to a temperature below the Ti3Al solvus temperature of the α-β titanium alloy”, and wherein the beta transus temperature reads on the broadest most reasonable interpretation of the “solvus temperature of the α-β Ti alloy’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abkowitz (US 2,906,654) with evidence by Lutjering (previously cited, G. Lutjering: Mat Sci and Eng, A243 (1998) 32–45), and in view of Ueda ‘878 (previously cited, US 20020191878 A1), Imano (previously cited, US 20160160334 A1), Sano (previously cited, US 2003/0008726 A1) and Simone (cited by Applicant, US 2015/0231728 A1).
Regarding Claim 1, Abkowitz discloses a method of heat treating α-β titanium alloys (“produce high-strength, tough titanium base alloy sof aluminum and vanadium” Col. 1, lines 40-42):
(a) providing an α-β titanium alloy comprising between 5.5 wt % to 6.75 wt % aluminum (Al), between 3.5 wt % to 4.5 wt % vanadium (V), a maximum of 0.08 wt % carbon (C), a maximum of 0.03 wt % silicon (Si), a maximum of 0.3 wt % iron (Fe), a maximum of 0.2 wt % oxygen (O), and  a maximum of 0.015 wt % tin (Sn) (“ternary alloys consisting of titanium, aluminum and vanadium” Col. 1, lines 38-39; “adding up to 6% aluminum to a binary titanium alloy which includes from 3% to 5% of vanadium” Col. 1, line 66-Col. 2, line 1; “6% Al-4% V titanium based alloy” Col. 2, lines 63-64; “titanium base alloys prepared…high purity titanium. However, when the commercial product is employed, the amounts of such contaminants as…oxygen, carbon…kept to a minimum. For example, neither the oxygen nor carbon should exceed 0.1%” Col. 2, lines 53-59; furthermore, a ternary alloy consisting of Al, V and titanium (see Col. 1, lines 38-39) would not comprise the elements C, Si, Fe, O, or Sn, which reads on the claimed ranges inclusive of 0; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 
(d) solution heat treating the α-β titanium alloy to a temperature just below the solvus temperature of the α-β Ti alloy for a predetermined amount of time (“titanium base alloy is subjected to a solution treatment…water-quenched and tempered in the alpha-beta range” Col. 2, lines 64-67; see Table for 6% Al-4V titanium alloy, line 5 of Table – 930°F. (1hr.), WQ, 950°F. (1hr.) AC; one of ordinary skill in the art would appreciate that the first heat treatment step of 930F for 1 hour would represent the solution heat treatment; 930°F is equivalent to about 499°C; one of ordinary skill in the art would recognize that the solvus temperature for Ti-6Al-4V would refer to the Ti3Al (α2 precipitate) solvus temperature, which is about 550°C (see Lutjering, “for the Ti-6A1-4V alloy the Ti3Al solvus temperature is about 550 °C.” Pg. 21, Para. 3), and therefore 499°C reads on ‘just below’ the solvus temperature; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
(e) quenching the α-β Ti alloy to room temperature to allow the β particles of the α-β Ti alloy to transform into martensite (see Table for 6% Al-4V titanium alloy, line 5 of Table – 930°F. (1hr.), WQ, 950°F. (1hr.) AC; see table key, “WQ=water quench”; in the absence of specifying quenching to a temperature other than room temperature, one of ordinary skill in the art would understand that the disclosed quenching would be quenching to room temperature; further, while Abkowitz does not specifically disclose wherein the hardening due to quenching is the transformation of β particles into martensite, one of ordinary skill in the art would appreciate that it would be obvious that quenching from the claimed temperatures would result in β particles transforming into martensite; because the composition and heat treating steps are identical to that of Abkowitz; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01);
(f) aging the α-β Ti alloy to a temperature below the Ti3Al transition temperature; wherein the temperature below the Ti3Al transition temperature is at least 400°C (see Table for 6% Al-4V titanium 
	(g) reducing the temperature of the α-β Ti alloy to room temperature (see Table for 6% Al-4V titanium alloy, line 5 of Table – 930°F. (1hr.), WQ, 950°F. (1hr.) AC; see table key, “AC=air cool”; one of ordinary skill in the art would appreciate the air cooling to bring the titanium alloy to room temperature).

Abkowitz does not specifically disclose the cooling rate of air cooling to be by increments of at most 400°C every hour. 
Ueda ‘878 teaches wherein even slower cooling rates allow for precipitation of a finer microstructure resulting in improved hardness of the titanium alloy (“α+β titanium alloy increases the hardness by the solution treatment and the aging treatment can be used suitably. They include, for example, Ti-6Al-4V” [0044]; “The aging treatment for the titanium alloy…cooling was conducted usually by air cooling and the cooling rate was retarded by furnace cooling for those titanium alloys which are required to improve the hardness by making the precipitated tissue finer” [0077]).
Imano discloses slow cooling comprising cooling rates as slow as of 20-100°C/hour or slower (“carry out slow cooling…slow cooling…cooling rate of 100°C/hr or slower is effective…cooling rate of 50°C or slower…cooling rate of 20°C/hour or slower” [0021-0023]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the slow cooling rates disclosed by Imano, such as 100°C/hr or 20°C/hr or slower, for the invention disclosed by Abkowitz. One would be motivated to use these cooling rate in order to homogenously and finely precipitate Ti3Al and age hardening compounds such as to result in a finer microstructure and on wherein the hardness is improved (see teaching by Ueda ‘878 above). Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

	Abkowitz in view of Ueda ‘878  and Imano disclose the composition and heat treating steps (a) and (d-g) of the α-β titanium alloy but do not disclose wherein the α-β titanium alloy prior to heat treating is in the form of a club head assembly comprising a faceplate and golf club head welded together.

Sano teaches method of forming a club head assembly (see Fig. 1), the method comprising aligning a faceplate with a recess of an α-β titanium golf club head, such as Ti-6Al-4V, and welding the faceplate to the golf club head, and further heat treating and aging the assembly (“golf club head…welding the face plate 3 and the head main body 2 together to make a gold club head basal body…making a solution heat treatment and an aging treatment for the entirety of the golf club head basal body” [0032]; the head main body…made from…titanium alloy…and the like…casting of an alpha-beta-type alloy Ti-6Al-4V” [0015]).
Sano does not disclose wherein the faceplate also comprises the α-β titanium such as Ti-6Al-4V; however, Simone teaches a similar method of forming a club head assembly wherein the faceplate is Ti-6Al-4V (“method of forming a gold club head assembly” Abstract), the method comprising aligning an α-β titanium faceplate to a golf club head having a recess, welding the faceplate to the golf club head, and subsequently heat treating the assembly (see Fig. 2, “faceplate 14 is formed from a titanium alloy…is an α-β titanium alloy” [0017]; “The α-β Ti alloy may be Ti-6Al-4V (or Ti 6-4)” [0017]; “aligning a faceplate with a recess of a club head…welding the faceplate to the club head” Abstract; “club head assembly 30 is heat treated” [0025]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the invention of Abkowitz for a golf club assembly, such that the golf club assembly comprises a Ti-Al6-4V club head with a recess, as taught by Sano, and a Ti-Al6-4V faceplate, as taught by Simone, and wherein the faceplate is aligned and welded to the golf club head with the recess, as taught by Sano and Simone, and then heat treated, as taught by Sano and Simone, according to the heat treating method of Abkowitz in view of Ueda ‘878 and Imano. 
One would be motivated to have made a club head assembly as a matter of design choice for manufacturing a product out of an α-β Ti alloy, such as the Ti-6Al-4V alloy, because titanium alloys are 

Regarding Claim 2, Abkowitz discloses wherein the club head assembly step (d) is heat treated in an α-β Ti alloy solution between 425°C and 550°C (see Table for 6% Al-4V titanium alloy, line 5 of Table – 930°F. (1hr.), WQ, 950°F. (1hr.) AC; one of ordinary skill in the art would appreciate that the first heat treatment step of 930F for 1 hour would represent the solution heat treatment; 930°F is equivalent to about 499°C which reads on the claimed range of 425-550°C; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 3, Abkowitz discloses wherein quenching of the club head assembly in step (e) comprises fluids from the group consisting of water (see Table for 6% Al-4V titanium alloy, line 5 of Table – 930°F. (1hr.), WQ, 950°F. (1hr.) AC; see table key, “WQ=water quench”).

Regarding Claim 4, Abkowitz discloses the same method of cooling (see Table for 6% Al-4V titanium alloy, line 5 of Table – 930°F. (1hr.), WQ, 950°F. (1hr.) AC; see table key, “WQ=water quench”) as the instant specification, but is silent towards the numerical cooling rate; however, it would have been obvious to one of ordinary skill in the art that quenching with water, as disclosed by Abkowitz, and as claimed by the instant application, would give quenching rates wherein the club head assembly is cooled at a rate of 550°C/s or faster. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 

Regarding Claims 6-7, Abkowitz in view of Imano disclose cooling in step (g) by reducing to room temperature in increments of (Claim 6) at most 175°C/hr and (Claim 7) at most 350°C/hr (Imano, “carry out slow cooling…slow cooling…cooling rate of 100°C/hr or slower is effective…cooling rate of 50°C or slower…cooling rate of 20°C/hour or slower” [0021-0023]).

Regarding Claims 8-10, Abkowitz in view of Imano disclose cooling in step (g) by reducing to room temperature at time span range from (Claim 8) 5 to 7 hours, or from (Claim 9) 2 to 6 hours, or from (Claim 10) 3 to 8 hours (Imano, “carry out slow cooling…slow cooling…cooling rate of 100°C/hr or slower is effective…cooling rate of 50°C or slower…cooling rate of 20°C/hour or slower” [0021-0023]; for example, when cooling from an aging temperature of 510°C (as disclosed by Abkowitz, see above in Claim 1 rejection) to 20°C at a cooling rate of be 90°C/hr, the titanium alloy would be reduced to room temperature at a time span of about 5.4 hours which falls within the ranges claimed; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05).

Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Totalmateria (“Heat Treating of Titanium and Titanium Alloys”) evidence by SubsTech (Titanium alpha-beta alloy Ti-6Al-6V-2Sn) and evidence by Simone (cited by Applicant, US 2015/0231728 A1), and in view of Ueda ‘878 (previously cited, US 20020191878 A1), Imano (previously cited, US 20160160334 A1), Sano (previously cited, US 2003/0008726 A1) and Simone.
Regarding Claim 1, discloses a method of heat treating α-β titanium alloys (“heat treating of titanium and titanium alloys” see Title; “strength levels can be obtained in a-b…alloys by solution treating and aging” see para. after titled section “Solution Treating and Aging”): comprising

(d) solution heat treating the α-β titanium alloy to a temperature just below the solvus temperature of the α-β Ti alloy (see Table 1: Recommended solution and aging treatments for titanium alloy, Ti-6Al-6-2Sn(Cu+Fe) alloy with solution heat treatment from 885-910C for 1 hour followed by water quench, and aging at 480-595C for 4-8 hours; one of ordinary skill in the art would appreciate that the solvus temperature of the Ti-662 alloy is about 946C (see Table from SubsTech); see claim interpretation above wherein the solvus temperature has been interpreted as the beta transus temperature; thus, 885-910C reads on the claimed range of just below 946C; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
(e) quenching the α-β Ti alloy to room temperature to allow the β particles of the α-β Ti alloy to transform into martensite (“partitioning of phases is maintained by quenching” see first para. in titled section “solution treating and aging”; see Table 1: Recommended solution and aging treatments for titanium alloy, Ti-6Al-6-2Sn(Cu+Fe) alloy with solution heat treatment from 885-910C for 1 hour followed by water quench, and aging at 480-595C for 4-8 hours; one of ordinary skill in the art would recognize that cooling by water refer to quenching as disclosed prior to the table (see above); in the absence of specifying quenching to a temperature other than room temperature, one of ordinary skill in the art would understand that the disclosed quenching would be quenching to room temperature; further, while Totalmateria does not specifically disclose wherein the hardening due to quenching is the transformation of β particles into martensite, one of ordinary skill in the art would appreciate that it would be obvious that quenching from the claimed temperatures would result in β particles transforming into martensite; because the type of titanium alloy and heat treating steps are the same as disclose dby Totalmateria; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation 
(f) aging the α-β Ti alloy to a temperature below the Ti3Al transition temperature wherein a temperature below the TI3Al transition temperature is at least 400C (see Table 1: Recommended solution and aging treatments for titanium alloy, Ti-6Al-6-2Sn(Cu+Fe) alloy with solution heat treatment from 885-910C for 1 hour followed by water quench, and aging at 480-595C for 4-8 hours; Ti3Al transition temperature would be about 550°C for Ti-6Al-6V-2Sn, is about 540-560°C - see evidence by Simone, “solvus temperature for Ti 662 is between 540°C and 560°C” [0021]; see also Claim interpretation from 112b rejection above wherein the Ti3Al transition temperature is interpreted to be the Ti3Al solvus temperature; thus aging at 480C, for example, reads on the claimed range of greater than 400C and less than 540-560C); and
	(g) reducing the temperature of the α-β Ti alloy to room temperature (while not specifically disclosed, it would have been obvious to one of ordinary skill in the art that after aging (the final heat treating processing step) the alloy be brought to room temperature).

Totalmateria is silent towards the specifics of cooling the alloy to room temperature, and therefore does not disclose a cooling rate with increments of at most 400°C every hour. 
Ueda ‘878 teaches wherein very slow cooling rates allow for precipitation of a finer microstructure resulting in improved hardness of the titanium alloy (“α+β titanium alloy increases the hardness by the solution treatment and the aging treatment can be used suitably” [0044]; “The aging treatment for the titanium alloy…cooling was conducted usually by air cooling and the cooling rate was retarded by furnace cooling for those titanium alloys which are required to improve the hardness by making the precipitated tissue finer” [0077]).
Imano discloses slow cooling comprising cooling rates as slow as of 20-100°C/hour or slower (“carry out slow cooling…slow cooling…cooling rate of 100°C/hr or slower is effective…cooling rate of 50°C or slower…cooling rate of 20°C/hour or slower” [0021-0023]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the cooling rates disclosed by Imano, such as 100°C/hr or 20°C/hr 3Al and age hardening compounds such as to result in a finer microstructure and on wherein the hardness is improved (see teaching by Ueda ‘878 above). Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

	Totalmateria in view of Ueda ‘878 and Imano disclose the composition and heat treating steps (a) and (d-g) of the Ti-662 α-β titanium alloy but do not disclose wherein the Ti-662 α-β titanium alloy prior to heat treating is in the form of a club head assembly comprising a faceplate and golf club head welded together.

Sano teaches method of forming a club head assembly (see Fig. 1), the method comprising aligning an faceplate with a recess of a α-β titanium golf club head, and welding the faceplate to the golf club head, and further heat treating and aging the assembly (“golf club head…welding the face plate 3 and the head main body 2 together to make a gold club head basal body…making a solution heat treatment and an aging treatment for the entirety of the golf club head basal body” [0032]; the head main body…made from…titanium alloy…and the like…casting of an alpha-beta-type alloy” [0015]).
Sano does not disclose wherein the faceplate comprises an α-β titanium, however, Simone teaches a similar method of forming a club head assembly including aligning a faceplate to a golf club head having a recess, welding the faceplate to the golf club head, and subsequently heat treating the assembly (“method of forming a gold club head assembly” Abstract; (see Fig. 2, “aligning a faceplate with a recess of a club head…welding the faceplate to the club head” Abstract; “club head assembly 30 is heat treated” [0025]), wherein the faceplate is an α-β titanium alloy such as Ti-662 (“faceplate 14 is formed from a titanium alloy…is an α-β titanium alloy” [0017]; “faceplate 14 is an α-β titanium (α-β Ti) alloy…may contain neutral alloying elements such as tin and α stabilizers such as aluminum…may contain β-stabilizers such as vanadium… α-β Ti alloy may be…Ti-662…combination of α, β stabilizers allows the α-β Ti alloys to be heat treated” [0017]; “Ti-662…Titanium 662 contains 6% Al, 6% V, and 2% Sn” [0021]).


Regarding Claim 13, Totalmateria discloses wherein quenching in step (e) comprises fluids from the group consisting of water (see Table 1: Recommended solution and aging treatments for titanium alloy, Ti-6Al-6-2Sn(Cu+Fe) alloy with solution heat treatment from 885-910C for 1 hour followed by water quench).



Regarding Claims 16-17, Totalmateria in view of Imano disclose cooling in step (g) by reducing to room temperature in increments of (Claim 16) at most 125°C/hr and (Claim 7) at most 275°C/hr (Imano, “carry out slow cooling…slow cooling…cooling rate of 100°C/hr or slower is effective…cooling rate of 50°C or slower…cooling rate of 20°C/hour or slower” [0021-0023]).

Regarding Claims 18-20, Totalmateria in view of Imano disclose cooling in step (g) by reducing to room temperature at time span range from (Claim 18) 5 to 7 hours, or from (Claim 19) 7 to 8 hours, or from (Claim 20) 3 to 8 hours (Imano, “carry out slow cooling…slow cooling…cooling rate of 100°C/hr or slower is effective…cooling rate of 50°C or slower…cooling rate of 20°C/hour or slower” [0021-0023]; for example, when cooling from an aging temperature of 490°C (as disclosed by Totalmateria, see above in Claim 11 rejection) to 20°C at cooling rates from 60-70°C/hr, the titanium alloy would be reduced to room temperature at a time span of about 6.7-7.8 hours which falls within the ranges claimed; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abkowitz with evidence by Lutjering, and in view of Ueda ‘878 and Imano, and further Sano and Simone, as applied to Claim 1, and in further view of Razavi (previously cited, US 2003/0056864 A1).
Regarding Claim 5, Abkowitz is silent towards the heating method used for the heat treatment steps. 
Razavi discloses aging an age-hardenable alloy in an induction furnace with induction coils (“process of age-hardening of a superalloy…treating the super alloy in solution followed by…quenching…then undergoes…induction aging in a controlled argon atmosphere medium-frequency induction furnace; induction furnaces have induction coils” Abstract). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the induction furnace taught by Razavi for the invention disclosed by Abkowitz. One would be motivated to use this furnace as a matter of design choice, and to save time and energy during heating (“process that provides not only time and energy savings during the age-hardening process but also a better performance and mechanical properties due to a better microstructure” [0008]). Furthermore, induction furnaces are well-known methods for heating objects of various sizes, and it would be routine skill in the art to have used such a furnaces for the method disclosed by Abkowitz.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Totalmateria with evidence by SubsTech and Simone, and in view of Ueda ‘878 and Imano, and further Sano and Simone, as applied to Claim 11 above, and in further view of Razavi.
Regarding Claim 15, Totalmateria is silent towards the heating method for the heat treating steps. 
Razavi discloses aging an age-hardenable alloy in an induction furnace with induction coils (“process of age-hardening of a superalloy…treating the super alloy in solution followed by…quenching…then undergoes…induction aging in a controlled argon atmosphere medium-frequency induction furnace; induction furnaces have induction coils” Abstract). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the induction furnace taught by Razavi for the invention disclosed by Totalmateria. One would be motivated to use this furnace as a matter of design choice, and to save time and energy during .

Response to Arguments
Applicant's arguments filed November 10, 2020, with respect to Claims 1 and 11, and dependent claims 2-10 and 13-20, respectfully, rejected under 35 U.S.C. 103 over Ueda with evidence by Lutjering, and in view of Ueda ‘878, Imano, Sano and Simone (Claim 1 and thus dependent claims 2-10) and in view of Ueda with evidence by Simone, and in view of Ueda ‘878, Imano, Sano and Simone (Claim 11 and thus dependent claims 13-20), have been fully considered, and are persuasive in view of Applicant’s amendments to the claims. Therefore, the rejection has been withdrawn. However, a new ground(s) of rejection is made of Claim 1 over Abkowitz with evidence by Lutjering, in view of Ueda ‘878 and Imano, and further in view of Sano and Simone, and of Claim 11 over Totalmateria with evidence by SubsTech and Simone, in view of Ueda ‘878 and Imano, and further in view of Sano and Simone.
Applicant’s arguments directed towards the heat treatment steps of Ueda are deemed moot in view of the new grounds of rejection.

Applicant's arguments filed November 10, 2020, with respect to Claims 1 and 11, and dependent claims 2-10 and 13-20, respectfully, rejected under 35 U.S.C. 112(b), are respectfully considered but not found persuasive. Applicant argues that the phase diagram depicts that the alpha-beta Titanium alloy solvus temperature and the Ti3Al solution temperature are different temperature ranges as designated by the dashed line and hashed region, respectively. Applicant argues that the written description, in addition to this phase diagram, support that the two ranges are different. Examiner notes that the phase diagram is not in the originally filed disclosure, however, one of ordinary skill in the art would be aware of it. It is the Examiner’s opinion that the written description, the usage of terms utilized by the disclosure of the instant invention and the ranges disclosed for the processes, and the phase diagram, are inconsistent. For example, the region for which the dashed line represents in the phase diagram would be considered 

    PNG
    media_image1.png
    630
    840
    media_image1.png
    Greyscale

 It is unclear if the Applicant is referring to the entire alpha + alpha_2 region (Ti3Al), that which is hashed in the phase diagram supplied in the Remarks, as the solution temperature, as this region comprises a range of temperatures, and one of ordinary skill in the art would not be appraised to which temperature in the range is the solution temperature. One of ordinary skill in the art would interpret the claimed term to be the solvus temperature for Ti3Al, which would be a single temperature for a given composition (represented by the line above the alpha-alpha_2 region in Image 1 above). Again, because the range of temperature disclosed for below the solvus temperature of the alpha beta alloy and the range of temperatures one of ordinary art would recognize as below the Ti3Al solvus temperature for Ti-64 alloy, for example, are the same, one of ordinary skill in the art would equate the two terms, solvus of the alpha-
	Examiner suggests an interview to further clarify and come to an understanding regarding the claimed temperature terms for Claims 1 and 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731